Citation Nr: 1217432	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, (claimed as psychosis and apathy). 

2.  Entitlement to service connection for a skin disability (claimed as shingles). 

3.  Entitlement to service connection for residuals of an unspecified laceration. 

4.  Entitlement to nonservice-connected pension.  


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran had active service from May 1980 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran failed to report to the Board hearing scheduled for February 2012, without good cause.  Therefore, the request for a hearing is considered withdrawn. 38 C.F.R. § 20.704(d) (2011).

The Veteran initially filed a claim for service connection for dormant shingles.  She had never been treated for shingles in service and the claim was denied for lack of a current diagnosis of this condition.  The Board finds the claim should be more broadly construed to encompass multiple skin related complaints and that a medical nexus opinion should be solicited to determine whether the Veteran's current complaints are related to those he had during his military service.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (wherein, in a similar situation, the Court indicated the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The issues of entitlement to service connection for spine and burn disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disability, skin disability, and nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The Veteran does not currently have residuals of an unspecified laceration for purposes of service connection. 


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of an unspecified laceration have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a pre-adjudication letter dated in December 2007, the RO notified the Veteran of the evidence needed to substantiate her claim for service connection for "laceration."  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The claimant has substantiated her status as a Veteran.  She was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of her claim, in the December 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The claims file indicated that the Veteran has had periods of being homeless, thus VA has a heightened duty to assist.

VA has met the heightened duty to assist the Veteran in the development of her claim.  The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records and various private treatment records are associated with the record.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83. 

The Veteran has not been afforded a VA examination with regard to the instant claimed disability and such an examination is not required.  As detailed below, she  has not alleged a continuity of symptomology for the instant claimed disability and there were no chronic symptoms of such a disability following service.  An opinion is not necessary to decide this claim for service connection as there is no factual basis of chronic symptoms in service or continuous symptoms after service.  Any such opinion requested on the facts in this case would be merely speculative and so would not aid in substantiating the claims for service connection. In addition, the clinical evidence is negative for claimed disability.  Thus, a VA examination is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the Veteran has not indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of her claim. 

II.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-497 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, supra.; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, at 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Analysis

Service treatment records, including an August 1982 discharge examination and report of medical history, were negative for any diagnoses or treatment relating to an unspecified laceration.  

Treatment records from Philadelphia VA Medical Center (VAMC) dated from August 2006 to April 2011, included an August 2006 treatment record in which the Veteran reported that she was stabbed in a hate crime, but there was no objective evidence of a scar.  

Other treatment records submitted in conjunction with the Veteran's claim for Social Security Administration (SSA) disability benefits, as well as SSA disability records, were also negative for any complaints, treatment, or diagnoses relating to lacerations. 

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); See also Degmetich, supra (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves). 

The Veteran is competent to report that she had a laceration in service.  She is also competent to report that she had a continuity of symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, she has not claimed that a laceration or any associated residuals manifested in service.  She also has not alleged a continuity of symptomology for the instant claimed disability.  On her formal claim, VA Form 21-526, she indicated that the disability began in January 2000, which was more than 18 years after service.  The medical evidence of record also indicates that there were no chronic symptoms of such a disability following service.  Other than the Veteran stating that she has a "laceration," there is no other competent evidence of an underlying disability.  Rather, the clinical records reflect the observation of an examiner that no scar was present.

The Veteran's claim for residuals of an unspecified laceration is inconsistent with the other evidence of record that is negative for a current disability.  She has not suggested that residuals of a laceration manifested in service and have continued since service, and she has not identified any current residuals.   

For the foregoing reasons, service connection is not warranted.  Absent evidence of such current disability, the preponderance of the evidence is against the claim; the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Service connection for residuals of an unspecified laceration is denied.  


REMAND

With respect to the remaining claims, additional development is required.
First, a review of the claims file reflects periodic treatment from the Philadelphia VA Medical Center (VAMC).   The record is not clear as to whether there was a gap in VA treatment between 2007 and 2010 or that complete treatment records during this period have not been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

VA is deemed to have constructive knowledge of certain documents that are generated by VA agents or employees, including Vet Center records.  Bell, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613. If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998). 

On several VA Forms 21-4142 as well as treatment records associated with the Veteran's SSA disability benefits claim, the Veteran and providers have identified treatment for an acquired psychiatric disability with Drs. Zusselman, Karroch, Shah, Stanton, Nelson, Ladenheim, Farber, Shack, Baird, Pounce, Wasserman, Basil, Foster, Shack, Lybrand, Vobel, Real, and Jaffe.  The above-mentioned providers may or may not have been associated with one of the following organizations who were also reported as providing treatment: Defender Association of Philadelphia; Yeshiva University, Albert Einstein College of Medicine; Thomas Jefferson Healthcare Partners and Network; City of Philadelphia Mental Health Department; Temple Physicians/Temple University Episcopal Campus, Philadelphia Prisons Systems; John F. Kennedy Behavioral Health Center; Belmont Center for Comprehensive Treatment; Perkin's Personal Care Home; Friends Hospital, University of Pennsylvania; Norristown State; Germantown Crisis Response Center; Albert Einstein Healthcare Network; Moss Rehab Hospital; and Catch Community Health Center.  The Veteran also indicated that she was treated by Dr. Altenor, PhD.  
VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e) (2) (2011).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2); see also 38 C.F.R. § 3.159(c)(1) (2011).  Although some private records have been associated with the claims file, it appears that such records may be incomplete.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); Id.  

The Veteran's STRs show that in April 1981, she was treated for complaints of dizziness, loss of equilibrium, difficulty with short term memory, and nausea after hitting the back of her head on the controllers of a console.  She had very bad frontal headaches afterwards, which reoccurred when doing light tasks.  The record noted that short term memory loss appeared to be related to anxiety.  She was assessed with an upper respiratory infection and minor head trauma without sequelae.  In February 1982, she was seen for apparent respiratory distress and increased anxiety.  The diagnosis was anxiety reaction.  In May 1982, she was seen for complaints of an injury to her 4th and 5th metacarpals as a result of being assaulted by a robber.  On August 1982 reports of medical examination and medical history, the Veteran was examined under the provisions of AFM 39-12 (Unsuitability - Apathy, Defective Attitude).  Although the reports noted that there were no physical or mental defects that would warrant a separation (IAW AFM 35-4), she was subsequently separated from service in September 1982.  

The Veteran contends that her psychosis and schizoaffective disorder have been present since 1981.  She reports that she currently has apathy and that apathy is the mental health injury and disability for which was discharged from service.  See January 2009 statement and July 2009 Form 9.

VA examination is required to determine whether the current psychiatric disability had its onset in service, or is otherwise related to an event, injury, or disease incurred during active service.

Also, as the August 1982 reports of medical examination and history indicated that the Veteran was examined under the provisions of AFM 39-12 (Unsuitability - Apathy, Defective Attitude), yet noted that there were no physical or mental defects that would warrant a separation (IAW AFM 35-4), the nature of the Veteran's discharge remains unclear.  As service personnel records may shed some light on this matter, the RO should request them from the National Personnel Records Center (NPRC).  

With respect to the dormant shingles claim, the Veteran's STRs and post service treatment records are negative for any complaints, treatment, or diagnoses related to shingles.  As already explained, in accordance with the holding in Clemons, this claim should be more broadly construed to encompass multiple skin-related complaints.  And this being the case, a medical nexus opinion also is needed to determine whether the Veteran's current skin complaints are related to those she had during her military service. Indeed, the STRs and post service treatment records reflect treatment for a similar skin rash.  STR's included an October 1981 record that documented complaints of a rash breakout on the lower half of the body that was present two months prior.  The record also noted that the Veteran had a similar rash while in Hawaii.  She had lesions on her legs and thighs and was diagnosed with "rash."  In December 1981, she was treated again for persistent rash that was diagnosed as probable tinea corporis (or cruris).  Post service treatment records from Temple University hospital show that in December 2006 and January 2007 the Veteran was treated for a groin rash.  

A medical examination and opinion are required to determine whether the Veteran's current skin disability manifested in service, is related to skin treatment in service, or is otherwise caused by or aggravated by service.  

Also, the RO addressed the issue of nonservice-connected pension in the June 2009 statement of the case and May 2011 supplemental statement of the case, however, a rating decision has never been issued.  On remand, the RO/AMC should correct this procedural defect by issuing a rating decision regarding nonservice-connected pension. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the National Personnel Records Center and any other appropriate federal agency, and attempt to obtain the Veteran's service personnel records, specifically including any documents that reflect the nature of her discharge.  

All inquiries must be clearly documented in the appellant's claims file.  In addition, all responses thereto must be associated with the claims file, to include any negative responses.  If any of the records cannot be obtained and VA does have affirmative evidence that they do not exist, then the RO/AMC must inform the appellant of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also the RO/AMC shall inform the appellant that VA will proceed to decide her appeal without these records unless he is able to submit them.  An appropriate period of time within which to respond will be allowed.  See 38 C.F.R. § 3.159(e) (2011).

2.  Obtain and associate with the claims file all records of the Veteran's treatment for psychiatric and skin disabilities since January 2007 from Philadelphia VAMC and from any other sufficiently identified VA facility. 

If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning her claims, and she should be notified that she may submit the records herself.  All such notification must be documented in the claims file. 

If the Philadelphia VAMC medical records are electronically available in CAPRI.  Follow current procedures to review and identify VHA medical records pertinent to the disability claim electronically available in CAPRI.

Upload to the Virtual VA eFolder the VHA medical records electronically available in CAPRI.

3.  Request that the Veteran clarify which doctors are associated with the otherwise mentioned healthcare providers/organizations and complete authorizations for VA to obtain records of her treatment by Drs. Zusselman, Karroch, Shah, Stanton, Nelson, Ladenheim, Farber, Shack, Baird, Pounce, Wasserman, Basil, Foster, Shack, Real and Jaffe.  Treatment records from Defender Association of Philadelphia; Yeshiva University, Albert Einstein College of Medicine; Albert Einstein Healthcare Network; Thomas Jefferson Healthcare Partners and Network; City of Philadelphia Mental Health Department; Temple Physicians/Temple University Hospital Episcopal Campus, Philadelphia Prisons Systems; John F. Kennedy Behavioral Health Center; Belmont Center for Comprehensive Treatment; Perkin's Personal Care Home; Friends Hospital, University of Pennsylvania; Norristown State; Germantown Crisis Response Center; Moss Rehab Hospital; Catch Community Health Center and Dr. Altenor, PhD should also be obtained, if not already indicated.  If the Veteran fails to complete the necessary authorizations, tell her that she may obtain the records and submit them herself.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional development that will be undertaken.

4.  After completing #'s 1 through 3 above, schedule the Veteran for a VA examination to determine whether any current acquired psychiatric disability had its onset in service or is otherwise related to a disease or injury in service. 

The claims folder and copy of this remand must be available for review.  The examiner should indicate receipt and review in any report generated. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability (claimed as psychosis and apathy) had its onset in active service; or is in any way related active service including documented treatment in April 1981 and February 1982 that revealed anxiety; treatment in May 1982 for an assault, and August 1982 reports of medical examination and history that indicated that the Veteran had apathy.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, including having symptoms of psychosis since 1981 and apathy since her discharge from service and such reports must be considered in formulating any opinions.

5.  After completing #'s 1 through 3 above, schedule the Veteran for a VA examination to determine whether any current acquired skin disability had its onset in service or is otherwise related to a disease or injury in service. 

The claims folder and copy of this remand must be available for review.  The examiner should indicate receipt and review in any report generated. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability (claimed as dormant shingles) had its onset in active service; or is in any way related active service including documented treatment in October 1981 for a rash and lesions on her legs and thighs and December 1981for a persistent rash that was diagnosed as probable tinea corporis (or cruris).  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.

6.  The Veteran hereby is advised that failure to report for this scheduled examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  

7.  The Agency of Original Jurisdiction (AOJ) should review the examination report to ensure that they contain the information requested in this remand and are otherwise complete.

8.  Adjudicate the issue of nonservice-connected pension in a rating decision.  

9.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


